                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


STEVEN CHACE,

                   Plaintiff,                                 8:18CV113

      v.
                                                               ORDER
MAGELLAN DOE COMPANY,

                   Defendant.


      The plaintiff has until the close of business on January 18, 2019 to file evidence

of service or show cause why this case should not be dismissed for failure to prosecute

the defendant.



      Dated this 4th day of January, 2019.


                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
